Dowling, J.:
A careful examination of the record herein convinces us of the defendant’s guilt of the crime of which he was convicted, and that no other conclusion could properly have been arrived at by the jury. There was, in our opinion, sufficient corroboration of the testimony of the accomplice Stein by other evidence tending to connect the defendant with the commission of the crime, and satisfying the requirements of section 399 of the Code of Criminal Procedure. While we find some technical errors in the course of the trial presented for our consideration by exceptions properly taken, we do not believe that they affect the substantial rights of the defendant, and, therefore, we feel justified in disregarding them, pursuant to the provisions of section 543 of the Code of Criminal Procedure. The judgment of conviction will, therefore, be affirmed. Ingraham, P. J., Clarke, Scott and Hotchkiss, JJ., concurred. Judgment affirmed.